DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.
Response to Amendment and Status of Claims
	Applicant’s amendment filed 03/09/2022 has been entered. Claim 1 has been amended, claim 10 has been cancelled, and no claims have been added. Accordingly, claims 1-9 and 11-13 are pending and are under examination.
	The previous 112(b) and 112(d) rejections of claim 10 are moot in view of the cancellation of claim 10, and are therefore withdrawn. However, upon further consideration of the claims and the applicant’s arguments, new 112(b) and 112(d) rejections have been made concerning the Ni content of the nickel-based particles as recited in claim 9 (see last paragraph on page 7 of arguments).
Response to Arguments
Applicant's arguments filed 03/09/2022 have been fully considered but they are not persuasive.
With regard to the applicant’s argument that “the top oxidation resistance layer merely ensures superior oxidation resistance of repaired components, and it does not have characteristics of high hardness and high toughness” (see pages 6-7 of arguments), the arguments of counsel cannot take the place of evidence in the record (MPEP 716.01(c) II.). The applicant has not provided any evidence to suggest that the Ni3Ti particles (different embodiment relied upon, in view of the amendment) do not have a high hardness and/or a high toughness, particularly in view of Ni-based materials generally having a high hardness and toughness, and in view of the substantial similarity in the compositions. Furthermore, the applicant has not specified what constitutes “high hardness and high toughness” as such limitations are not present in the claims.
The applicant’s arguments and amendment regarding the Ni3Al particles (see pages 7-8 of arguments) are found persuasive, in view of the claim specifying that the Al content must by less than 0.16 wt%. Thus, the Ni3Al embodiment of Taneike is no longer being relied upon. However, a new rejection based on the Ni3Ti embodiment has been made.
The applicant’s arguments concerning the carbon content in the nickel-based particles (see page 8 of arguments) are not found persuasive, as a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I.). Note that the applicant’s single inventive example has nickel-based particles which have a carbon content of 5.15%, which is 1.22 wt% greater than the claimed upper bound. Thus, absent evidence to suggest otherwise, a carbon content of 0.2 wt% is prima facie expected to have a similar effect as the claimed 2.97-3.93%, in view of the carbon content appearing not to be critical.
With regard to the applicant’s arguments that “one of ordinary skill in the art would know that different compositions and the ratios thereof would result in different effects on the properties of the multicomponent alloy” (see page 9 of arguments), it is respectfully noted that the claimed composition does not overlap in scope with the disclosed inventive example. For example, claim 1 requires that the carbon and aluminum contents in the nickel-based particles are 2.97-3.93 wt% and <0-0.16 wt% respectively, while the inventive example (see table 1 in instant spec) states that the carbon content and aluminum content in the nickel-based particles are 5.15 wt% and 0.25 wt%, respectively – which are both outside of the claimed ranges. Thus, applicant has not demonstrated criticality of the claimed ranges, particularly in view of there being no inventive examples which fall within the claimed ranges.
The remainder of the arguments (see pages 9-10 of arguments) are respectfully not found persuasive as they only conclude without providing evidence or rationale that the secondary references do not cure the deficiencies of Goncharov or Taneike.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 9, which depends from independent claim 1, the composition of the nickel-based particles is represented by formula III in claim 1 which contains the parameters d2, k2, i2, and m2. In view of each of the elements having ranges, the Ni content range is characterized by the following lower and upper bounds:
	Lower bound (achieved by maximizing d2, k2, and m2):
Element
Molar Mass (g/mol)
d2, i2, k2, and m2
weight %
atomic %
C
12.011
0.399999
3.92%
16.48%
O
15.9994
0.019999
0.26%
0.82%
Al
26.98154
0.006999
0.15%
0.29%
Ni
58.6934
2.0000
95.67%
82.41%


Upper bound (achieved by minimizing d2, k2, and m2):
Element
Molar Mass (g/mol)
d2, i2, k2, and m2
weight %
atomic %
C
12.011
0.300001
2.97%
12.95%
O
15.9994
0.010001
0.13%
0.43%
Al
26.98154
0.006001
0.13%
0.26%
Ni
58.6934
2.0000
96.76%
86.36%


Thus, the resulting range of Ni in claim 1 according to the formula is about 95.67 wt% to about 96.76 wt%. However, claim 9 recites the broader Ni range of “greater than 85 wt%”, which has a lower bound that is outside of the claimed range in claim 1. The claim is indefinite because the metes and bounds of the claimed Ni content are unclear.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 9, which depends from independent claim 1, the composition of the nickel-based particles is represented by formula III in claim 1 which contains the parameters d2, k2, i2, and m2. In view of each of the elements having ranges, the Ni content range is characterized by the following lower and upper bounds:
	Lower bound (achieved by maximizing d2, k2, and m2):
Element
Molar Mass (g/mol)
d2, i2, k2, and m2
weight %
atomic %
C
12.011
0.399999
3.92%
16.48%
O
15.9994
0.019999
0.26%
0.82%
Al
26.98154
0.006999
0.15%
0.29%
Ni
58.6934
2.0000
95.67%
82.41%


Upper bound (achieved by minimizing d2, k2, and m2):
Element
Molar Mass (g/mol)
d2, i2, k2, and m2
weight %
atomic %
C
12.011
0.300001
2.97%
12.95%
O
15.9994
0.010001
0.13%
0.43%
Al
26.98154
0.006001
0.13%
0.26%
Ni
58.6934
2.0000
96.76%
86.36%


Thus, the resulting range of Ni in claim 1 according to the formula is about 95.67 wt% to about 96.76 wt%. However, claim 9 recites the broader Ni range of “greater than 85 wt%”, which has a lower bound that is outside of the claimed range in claim 1. In other words, while in claim 1 the Ni range of the nickel-based particles is 95.67-96.76 wt%, the Ni range in claim 9 is 85-96.76 wt%, which fails to further limit the Ni range of the nickel-based particles recited in the claim 1 on which claim 9 depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 7-9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Goncharov et al. (US 20170100804 A1; of record) in view of Taneike et al. (US 20180179622 A1; of record).
Regarding claim 1, Goncharov teaches a method of repairing and manufacturing turbine engine components (Abstract), and further teaches “c) an application of a top oxidation resistance layer onto the transition layer using the fusion welding process and a second dissimilar filler material comprising:
i) Cobalt from about 5 to 15 wt. %
ii) Chromium from about 12 to 25 wt. %
iii) Molybdenum from about trace amount to 5 wt. %
iv) Tungsten from about trace amount to 10 wt. %
v) Titanium from about trace amount to 5 wt. %
vi) Zirconium from about trace amount to 0.1 wt. %
vii) Hafnium from about a trance amount to about 1.8 wt. %
viii) Boron from about trace amount to 0.2 wt. %
ix) Aluminum from about 3 to 6 wt. %
x) Silicon from about 0.5 wt. % to 6 wt. %
xi) Rhenium from about a trace amount to 5.5 wt. %
xii) Tantalum from about a trace amount to 8 wt. %
xiii) Iron from a trace amount to about 1 wt. %
xiv) Carbon from about a trace amount to about 0.2 wt. %,
xv) Nickel with impurities to balance” (see claim 1 of Goncharov), wherein the “top oxidation resistance layer” meets the claimed ‘multicomponent alloy coating’ comprising a ‘hard layer’, because the above composition is prima facie expected to be “hard” given the similarity of the compositions.
	Due to the large number of possible combinations with atomic number-based representations of alloy compositions, the below table has been made in order to more concisely demonstrate that the composition of Goncharov overlaps with the claimed “multicomponent alloy coating”, by using one set of values based on the above disclosure of Goncharov:
Element
Molar Mass (g/mol)
weight %
atomic %
C
12.011
0.20%
0.93%
O
15.9994
0.00%
0.00%
Al
26.98154
6.00%
12.37%
Si
28.0855
5.00%
9.90%
Cr
51.9961
25.00%
26.74%
Fe
55.847
1.00%
1.00%
Co
58.9332
8.00%
7.55%
Ni (balance)
58.6934
30.30%
28.72%
Mo
95.94
4.00%
2.32%
W
183.85
10.00%
3.03%
Ti
47.88
5.00%
5.81%
Re
186.207
5.50%
1.64%

Table 1
	The following atomic ratios are calculated based on the composition in the table above:
Claimed inequality
Atomic ratio (with respect to Si)
Corresponding element
1<d<2
1.25
Al
0.5<e<0.8
0.76
Co
2<g<3.2
2.70
Cr
0.05<h<0.3
0.10
Fe
2<i<3
2.90
Ni
j=1
1.00
Si
k≥0
0.09
C
m≥0
0.00
O

Table 2
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to the claimed iron content of greater than 2 wt% and less than 3 wt%, Goncharov discloses the iron is present “from a trace amount to about 1 wt. %” in claim 1 of Goncharov, which is close, but not overlapping with, the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.).
	Goncharov is silent regarding the multicomponent alloy comprising “a plurality of nickel-based particles dispersed in the hard layer, wherein the composition of the nickel-based particles is represented by the following formula (III)…” (see instant claim 1 for full formula).

	Taneike teaches a high-strength, heat-resistant Ni-base alloy (Abstract) and further teaches that finely-dispersed Ni and compounds of Ni have the effect of improving strength when heat treated [0048], which meets the claimed “plurality of nickel-based particles dispersed in the hard layer”.
With regard to formula III in claim 1, Taneike states “In a heat-resistant Ni-base alloy, a γ′ phase such as Ni3Al or Ni3(Al, Ti) precipitates out in the γ phase serving as a matrix, and high strength is obtained through a precipitation hardening effect thereof. In a heat-resistant Ni-base alloy, depending on trace additive elements, a γ″ phase such as Ni3Nb may also precipitate out and contribute to precipitation hardening. The γ phase serving as the matrix is also typically strengthened by forming a solid solution of alloying elements (solid solution strengthening). Thus, high strength can be attained by comprehensively making effective use of strengthening mechanisms such as precipitation hardening and solid solution strengthening.” [0007].
The a γ′ phase precipitates (i.e. particles) such as Ni3Ti (note: “Ni3(Al, Ti)” is interpreted as Ni3Al or Ni3Ti) as discussed by Taneike have nickel and titanium in an amount 75 atomic % nickel (3/(3+1))and 25 atomic % titanium (1/(3+1)). The corresponding weight percentages of Ni and Ti in Ni3Ti are 78.62% Ni and 21.38% Ti, which meets the claimed range of nickel being present in the amount required by formula III, in view of the nickel being close, but not overlapping with the claimed nickel range. See table below to for Ni content in claimed alloy, assuming no additional elements are added as characterized by formula III: 
Element
Molar Mass (g/mole)
d2, i2, k2, and m2
weight %
atomic %
C
12.011
0.300001 (k2)
2.97%
12.89%
O
15.9994
0.019999 (m2)
0.26%
0.86%
Al
26.98154
0.006999 (d2)
0.16%
0.30%
Ni
58.6934
2.0000 (i2)
96.62%
85.95%


Thus, with regard to the nickel content, in the case where the claimed ranges, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I.).
The Ni3Ti particles do not contain Al, which meets the Al wt% limitation of “a trace amount to 0.16 wt%”. Taneike does not explicitly teach that the Ni3Ti particles contain carbon or oxygen in the amounts required by formula III in claim 1. However, Taneike does teach that the Ni base alloy does contain carbon in an amount of 0.01 to 0.2 wt% (Abstract), which is close, but not overlapping with the claimed range of 2.97-3.93 wt%. With regard to oxygen, although Taneike is silent regarding the presence of oxygen is generally known as an impurity but is still prima facie expected to be present in a non-zero amount in view of oxygen constituting about 20% of the atmosphere and being a known, reactive, oxidizing element, which inevitably reacts with many metal elements, which meets the claimed non-zero oxygen content. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I.). In particular, in view of the applicant’s inventive example also primarily constituting Ni (in an amount of 94.29 wt%, according to table [0059]), the nickel-based particles are prima facie expected to be substantially similar in properties, in view of 78.62 wt% of Ni (majority) according to Taneike’s Ni3Ti particles being reasonably close to 94.29 wt%.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goncharov to include finely dispersed Ni compounds, as taught by Taneike, in order to improve the strength of the matrix alloy at high temperatures [0048], [0067], [0071].
	Regarding claim 2, Goncharov and Taneike teach the multicomponent alloy coating as applied to claim 1 above. Goncharov further teaches an overlapping composition, and as discussed above in Table 1, the nickel content is 30.30 wt%, which means the composition of Goncharov overlaps with the claimed ranges. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 5, Goncharov and Taneike teach the multicomponent alloy coating as applied to claim 1 above. As discussed above, Goncharov discloses an overlapping composition that can include carbon in an amount of 0.2 wt. %, which overlaps with the claimed range of >0 wt% and <9 wt%.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 7, Goncharov and Taneike teach the multicomponent alloy coating as applied to claim 1 above. Although not explicitly stated, it is prima facie expected for the carbides to be “amorphous” as claimed, in view of carbon prima facie being expected to behave in the same manner as claimed, because carbon would simultaneously be present with carbide-forming elements such as chromium, and is therefore expected to form carbides with chromium. With further regard to the “amorphous” limitation, the carbides are prima facie expected to be amorphous absent a clear definition of “amorphous”, which is understood under the broadest reasonable interpretation to mean having any non-specific shape.
Regarding claims 8 and 12, Goncharov and Taneike teach the multicomponent alloy coating as applied to claim 1 above, but Goncharov is silent regarding the weight of the hard layer with respect to the nickel-based particles being 65:35 to 90:10 (as required by claim 8) or the nickel-based particles being present in an amount of greater than 9 vol% of the multicomponent alloy coating (as required by claim 12)
Taneike states “In a heat-resistant Ni-base alloy, a γ′ phase such as Ni3Al or Ni3(Al, Ti) precipitates out in the γ phase serving as a matrix, and high strength is obtained through a precipitation hardening effect thereof. In a heat-resistant Ni-base alloy, depending on trace additive elements, a γ″ phase such as Ni3Nb may also precipitate out and contribute to precipitation hardening. The γ phase serving as the matrix is also typically strengthened by forming a solid solution of alloying elements (solid solution strengthening). Thus, high strength can be attained by comprehensively making effective use of strengthening mechanisms such as precipitation hardening and solid solution strengthening.” [0007]. 
Taneike further states “In a Ni-base alloy, a γ′ phase as a second phase is present as precipitate particles. The precipitation hardening effect of the second phase particles contributes to improving the strength, especially the high-temperature creep strength, of the Ni-base alloy. Furthermore, the present inventors found that the shape (whether the cross-sectional shape is close to circular or far from circular) of the second phase particles (γ′ phase precipitate particles) greatly influences high-temperature creep strength.” [0067]. “…However, it was found that not only the absolute quantity of the γ′ phase-forming elements but also the shape of the γ′ phase precipitate particles greatly affects strengthening by precipitation particles by the γ′ phase…” [0071].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the degree of precipitation of the γ′ phase, wherein the γ′ phase primarily contains Ni3(Al, Ti) precipitates, in order to predictably vary the precipitation hardening effect and high temperature creep strength, and arrive within the claimed “nickel-based particles” weight ratio of 65:35 to 90:10, which meets claim 8; furthermore, doing so would prima facie be expected to also result in nickel-based phase/precipitate to be present in an amount of greater than 9 vol%, in view of the overlapping nickel content, which meets claim 12. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II. A.).
Regarding claim 9, Goncharov and Taneike teach the multicomponent alloy coating as applied to claim 1 above, but Goncharov is silent regarding nickel being present in the amount of greater than 85 wt% of the composition of the nickel-based particles. 
Taneike states “In a heat-resistant Ni-base alloy, a γ′ phase such as Ni3Al or Ni3(Al, Ti) precipitates out in the γ phase serving as a matrix, and high strength is obtained through a precipitation hardening effect thereof. In a heat-resistant Ni-base alloy, depending on trace additive elements, a γ″ phase such as Ni3Nb may also precipitate out and contribute to precipitation hardening. The γ phase serving as the matrix is also typically strengthened by forming a solid solution of alloying elements (solid solution strengthening). Thus, high strength can be attained by comprehensively making effective use of strengthening mechanisms such as precipitation hardening and solid solution strengthening.” [0007].
The a γ′ phase precipitates (i.e. particles) such as Ni3Ti as discussed by Taneike have nickel and titanium in an amount 75 atomic % nickel (3/(3+1))and 25 atomic % titanium (1/(3+1)). The corresponding weight percentages of Ni and Ti in Ni3Ti are 78.62% Ni and 21.38% Ti, which meets the claimed range of nickel being present in the amount required by formula III, in view of the nickel being close, but not overlapping with the claimed nickel range. In the case where the claimed ranges, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I.).
Regarding claim 13, 	Goncharov and Taneike teach the multicomponent alloy coating as applied to claim 1 above, but Goncharov is silent regarding the porosity.
Taneike teaches that the density of the alloy when used in applications such as large gas turbine engine blades, has an effect on the engine efficiency, because the added mass results in “dead weight” [0061]. Taneike teaches that the density is set to less than 8.5 g/cm3 [0061], which is understood to be the theoretical maximum of the alloy compostion. Taneike further teaches that the density is preferably less than 8.4 g/cm3, which means that the resulting density would be 98.8% (8.4/8.5), which means the resulting porosity would be about 1.2 wt % (100-98.8), which is within the claimed range of 0.1-2%. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vary the density, and therefore the porosity, of Goncharov and Taneike’s alloy composition, in order to decrease the “dead weight” of the resulting product which may lead to efficiency improvements.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Goncharov in view of Taneike, as applied to claim 1 above, and further in view of Dardi et al. (US 4447503 A; of record).
	Regarding claim 3, Goncharov and Taneike teach the multicomponent alloy coating as applied to claim 1 above, but are silent regarding the aluminum content being in an amount of greater than 9 wt% of the composition of the multicomponent alloy coating. 
	Dardi teaches a coating for iron- nickel- and cobalt-base superalloys having good high temperature oxidation resistance (Abstract). Dardi further teaches “A typical high Al content MCrAIY will have good oxidation resistance but poor ductility because of the high amount of beta phase; whereas, a low Al content MCrAlY will have good ductility but relatively poor oxidation resistance. Coatings produced in accordance with this invention demonstrate excellent oxidation resistance, and those of relatively low aluminum content exhibit excellent ductility. The coatings of the invention with both aluminum and high amounts of tantalum have significantly enhanced oxidation resistance and therefore are valuable when ductility is relatively unimportant.” (col. 8, lines 8-19).
	Dardi also teaches “an especially preferred coating composition and coated super alloy component” that contains 10-12 wt% of aluminum (col. 9, lines 46-63), which is within the claimed range of greater than 9 wt% of the composition of the multicomponent alloy coating.
	Modifying the composition of Goncharov (as represented by the composition in Table 1 above) and Taneike would result in the following composition:
	
Element
Molar Mass (g/mol)
weight %
atomic %
C
12.011
0.20%
0.89%
O
15.9994
0.00%
0.00%
Al
26.98154
10.00%
19.74%
Si
28.0855
5.00%
9.48%
Cr
51.9961
25.00%
25.60%
Fe
55.847
1.00%
0.95%
Co
58.9332
8.00%
7.23%
Ni (balance)
58.6934
26.30%
23.86%
Mo
95.94
4.00%
2.22%
W
183.85
10.00%
2.90%
Ti
47.88
5.00%
5.56%
Re
186.207
5.50%
1.57%

Table 3
Claimed inequality
Atomic ratio (with respect to Si)
Corresponding element
1<d<2
2.08
Al
0.5<e<0.8
0.76
Co
2<g<3.2
2.70
Cr
0.05<h<0.3
0.10
Fe
2<i<3
2.49
Ni
j=1
1.00
Si
k≥0
2.81
C
m≥0
0.00
O

Table 4
The resulting Al atomic ratio of 2.08 is close to the upper bound of 2 such that a prima facie case of obviousness exists. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Goncharov and Taneike to include aluminum in an amount of 10-20 wt%, in order to significantly enhance oxidation resistance of the superalloy (col. 8, lines 8-19).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Goncharov in view of Taneike, as applied to claim 1 above, and further in view of Wojcieszynski (US 20070292304 A1; of record) and Helander (US 20110250463 A1; of record).
Regarding claims 4 and 6, Goncharov and Taneike teach the multicomponent alloy coating as applied to claim 1 above, but are silent regarding the 2.5<k<4 (‘k’ represents carbon) and 0.05<m<0.5 (‘m’ represents oxygen).
Wojcieszynski teaches a Ni-base wear and corrosion resistant alloy that contains a large volume fraction of metallic carbide particles that provide wear and abrasion resistance (Abstract). Carbon is present in an amount of 1-6 wt% and its primary function is to form carbides with the carbide forming elements such as vanadium, chromium, and molybdenum [0012]. 
Wojcieszynski is silent regarding the oxygen content.
Helander teaches an aluminum oxide forming nickel-based alloy intended for use at high temperatures (Title, Abstract). Oxygen may be present in the alloy as an active addition up to 0.5%, which may form small oxide dispersions with Al and may contribute to higher creep strength of the alloy when finely distributed in the alloy as it has a higher dissolution temperature than corresponding carbides and nitrides [0056].

Modifying the composition of Goncharov in view of Taneike (as discussed in the rejection of claim 1 above) to include the carbon content of Wojciezynski and the oxygen content of Helander would result in the following overlapping composition:
 
Molar Mass (g/mole)
weight %
atomic %
C
12.011
6.00%
22.66%
O
15.9994
0.50%
1.42%
Al
26.98154
6.00%
10.09%
Si
28.0855
5.00%
8.08%
Cr
51.9961
25.00%
21.81%
Fe
55.847
1.00%
0.81%
Co
58.9332
8.00%
6.16%
Ni
58.6934
24.00%
18.55%
Mo
95.94
4.00%
1.89%
W
183.85
10.00%
2.47%
Ti
47.88
5.00%
4.74%
Re
186.207
5.50%
1.34%

Table 5
Claimed inequality
Atomic ratio (with respect to Si)
Corresponding element
1<d<2
1.25
Al
0.5<e<0.8
0.76
Co
2<g<3.2
2.70
Cr
0.05<h<0.3
0.10
Fe
2<i<3
2.30
Ni
j=1
1.00
Si
2.5<k<4
2.81
C
0.05<m<0.5
0.18
O

Table 6
	The resulting “k” and “m” values overlap with the claimed ranges in claim 4. The oxygen content of Helander overlaps with the claimed oxygen content of >0 wt% and <9 wt%, which meets claim 6. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goncharov in view of Taneike to include the carbon content of Wojcieszynski and the oxygen content of Helander, in order to form carbides with the chromium to increase the wear and abrasion resistance (Wojcieszynski 0012) and to improve the creep strength via formation of finely dispersed aluminum oxides (Helander 0056).

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Goncharov in view of Taneike, as applied to claim 1 above, and further in view of Otobe et al. (US 20150284828 A1; of record).
	Regarding claim 11, Goncharov and Taneike teach the multicomponent alloy coating as applied to claim 1 above, but are silent regarding chromium being present in an amount of greater than 50 wt% of the composition of the hard layer.
Otobe discloses a Ni-Cr-Co based surface coating (i.e. layer) alloy material having excellent cracking and peeling resistance, and having excellent high temperature corrosion resistance properties (Abstract). Otobe further teaches using chromium in an amount of 40-50 wt%. Otobe further teaches that Cr is dissolved in a Ni solid solution to improve the alloy in high-temperature corrosion resistance, and that the range of Cr is preferably 40-50 wt%. In the interest of clarity of the record, the closed-ended upper bound of 50 wt% (inclusive of 50 wt%) is interpreted as being the same as the claimed open-ended lower bound of “greater than 50 wt%” (i.e. infinitesimally close to, but exclusive of 50 wt%), absent evidence to suggest that the two values are patentably distinguished from one another. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goncharov in view of Taneike, based on the teachings of Otobe, to modify the “hard layer”/matrix phase of Goncharov in view of Taneike such that the Cr content is about 50 wt%, in order to improve the high-temperature corrosion resistance of the alloy.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735